Citation Nr: 1513114	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel







INTRODUCTION

The Veteran served on active duty from December 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded this claim in February 2011 for further development.  It now returns for appellate review. 

Service connection for right ear hearing loss was granted in the December 2014 rating decision effective May 25, 2011, the date of the Veteran's petition to reopen this claim.  A supplemental statement of the case (SSOC) was then issued in December 2014 which confirmed the noncompensable rating for bilateral hearing loss.  The Board finds that the appeal of the evaluation of the Veteran's left ear hearing loss encompasses the newly service-connected right ear hearing loss, since when hearing loss is service-connected in both ears, the rating is based on the audiological test results applicable to both ears, which is always more favorable to the claimant.  See 38 C.F.R. § 4.85 (2014).  As the evaluation of the Veteran's bilateral hearing loss was adjudicated in both the December 2014 rating decision and the December 2014 SSOC, there is no prejudice in proceeding with a decision on the merits at this time. 


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by puretone threshold averages no higher than 53 decibels in the right ear and 50 decibels in the left ear, and speech discrimination scores using the Maryland CNC word list no lower than 80 percent for the right ear and 90 percent for the left ear during the pendency of this claim.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met during the pendency of this claim.  38 U.S.C.A. §§ 1155, 3.321, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2014).  

Letters dated in May 2008 and October 2014 notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, because this appeal stems from granted service connection claims, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations were performed in August 2008 and November 2014 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no indication that there has been a change in the severity of the Veteran's hearing loss since the November 2014 VA examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board remanded this claim in February 2011.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

The Board finds that its remand directives to obtain sufficiently identified private treatment records during the pendency of this claim, and to provide a new VA examination, have been satisfied.  See id.  Accordingly, the Board will proceed with appellate review. 



III. Analysis

The Veteran claims entitlement to an initial compensable rating for his service-connected hearing loss.  For the following reasons, the Board finds that the criteria for a compensable rating are not satisfied. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See, generally, 38 C.F.R. § 3.400 (2014).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Prior to May 25, 2011, which is the effective date of service connection for the right ear hearing loss, service connection was only in effect for the Veteran's left ear hearing loss.  Thus for the period from February 4, 2008-the effective date of service connection for the left ear hearing loss-to May 24, 2011, the evaluation must be solely based on the left ear hearing loss.  Nevertheless, a service-connected hearing loss disability in one ear only is still entitled to special consideration for paired organs.  Specifically, where there is hearing impairment compensable to a degree of 10 percent or more in one ear as a result of a service-connected disability, and nonservice-connected hearing impairment in the other ear due that is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the combination of the disabilities were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3) (West Supp. 2014); 38 C.F.R. § 3.383(a)(3) (2014).  In other words, the Veteran may be compensated as if hearing loss in both ears were service connected. 

In determining if the service-connected ear has a hearing impairment of 10 percent or more, the nonservice-connected ear is initially assigned a value of Roman numeral I in Table VII.  38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI or Table VIA (as applicable), in order to be considered as compensable.  See id., DC 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  As will be discussed below, the evidence does not show that the Veteran's left ear hearing loss is compensable.  Thus, it is not eligible for special consideration for paired organs under the provisions of section 3.383. 

The August 2008 VA examination report shows a puretone threshold average of 30 decibels (dB) in the left ear and a speech recognition score of 96 percent for the left ear.  

A November 2008 private audiological examination report reflects an audiogram in graphical form.  A legend in the report indicates that the mark "X" on the graph refers to the left ear.  Based on the legend and the areas where X is marked on the graph (which is at the intersections of a given frequency level, such as 1000 Hertz, and a puretone threshold number, such as 30), and rounding up to the nearest 10, the graphical audiogram shows a puretone threshold for the left ear of 30dB at 1000 Hertz, 40 dB at 2000 Hertz, 50dB at 3000 Hertz, and 60dB at 400 Hertz.  These results yield a puretone threshold average of 45dB.  The speech recognition score was not based on the Maryland CNC word list and thus cannot be used for rating purposes.  See 38 C.F.R. § 4.85.  

An April 2011 private audiological examination report reflects an audiogram in graphical form, and includes a legend showing that the mark "X" on the graph refers to the left ear.  This graph shows a threshold average of 30dB at 1000 Hertz, 30dB at 2000 Hertz, 50dB at 3000 Hertz, and 60dB at 4000 Hertz, rounding up to the nearest 10.  These results yield a puretone threshold average of 40dB, rounding to the nearest 10.  There is no indication that the speech recognition score was based on the Maryland CNC word list and thus it cannot be used for rating purposes.  See 38 C.F.R. § 4.85.  

Applying a puretone threshold average of 45dB, which is the highest possible number based on the above results, and a speech recognition score of 96 percent to Table VI yields a designation of I for the left ear.  See 38 C.F.R. § 4.85.  As explained above, the Veteran's nonservice-connected right ear hearing loss is assigned a designation of I.  The point where designations I and I intersect on Table VII reflects the disability level for the Veteran's left ear hearing loss, which is 0 or noncompensable under Table VII.  See 38 C.F.R. § 4.85, DC 6100.  Because the Veteran's left ear hearing loss is noncompensable, it is not eligible for special consideration for paired organs under 38 C.F.R. § 3.383.  

As of May 25, 2011, service connection has also been in effect for the right ear hearing loss, and thus from this point on the Board may apply the rating criteria for bilateral hearing loss.  The graphical audiogram in the April 2011 private examination report, the interpretation of which was explained above, shows that the right ear puretone thresholds (designated by the mark "O") were 30dB at 1000 Hertz, 40dB at 2000 Hertz, 70dB at 3000 Hertz, and 70dB at 4000 Hertz.  These results yield a puretone threshold average of 53dB.  There is no indication that the speech recognition scores were based on the Maryland CNC word list, and thus they cannot be used for rating purposes. See 38 C.F.R. § 4.85. 

A May 2012 private examination report also includes an audiogram in graphical form with the same legend, i.e. "O" designating the right ear and "X" designating the left ear.  This audiogram shows puretone threshold averages for the right ear of 30dB at 1000 Hertz, 30dB at 2000 Hertz, 70dB at 3000 Hertz, and 70dB at 4000 Hertz, yielding a puretone threshold average of 50dB.  The audiogram shows puretone threshold averages in the left ear of 30dB at 1000 Hertz, 30dB at 2000 Hertz, 50dB at 3000 Hertz, and 60dB at 4000 Hertz, with a resultant average of 43dB.  There is no indication that the speech recognition scores were based on the Maryland CNC word list, and thus cannot be used for rating purposes. See 38 C.F.R. § 4.85.  

A September 2013 private examination report includes an audiogram in graphical form showing puretone thresholds for the right ear of 30dB at 1000 Hertz, 30dB at 2000 Hertz, 60B at 3000 Hertz, and 70dB at 4000 Hertz, with a resultant average of 48dB.  Puretone thresholds for the left ear were 30dB at 1000 Hertz, 40dB at 2000 Hertz, 60dB at 3000 Hertz, and 70dB at 4000 Hertz, with a resultant average of 50dB.  This interpretation is based on the same legend and explanation discussed above with regard to the other graphical audiograms.  There is no indication that the speech recognition scores were based on the Maryland CNC word list, and thus they cannot be used for rating purposes. See id.

An August 2014 private examination report includes two audiograms in graphical form, one for each ear.  The audiogram for the right ear shows puretone thresholds of 20dB at 1000 Hertz, 35dB at 2000 Hertz, 65dB at 3000 Hertz, and 70dB at 4000 Hertz, with a resultant average of 48dB.  The audiogram for the left ear shows puretone thresholds of 20dB at 1000 Hertz, 40dB at 2000 Hertz, 60dB at 3000 Hertz, and 65dB at 4000 Hertz, with a resultant average of 46dB.  There is no indication that the speech recognition scores were based on the Maryland CNC word list, and thus they cannot be used for rating purposes. See 38 C.F.R. § 4.85.  Moreover, they were higher than the speech recognition scores obtained at the November 2014 VA examination discussed below.  

The November 2014 VA examination report reflects a puretone threshold average of 53dB for the right ear, and 51dB for the left ear.  It reflects a speech recognition score of 80 percent for the right ear and 90 percent for the left ear based on the Maryland CNC word list. 

The highest puretone threshold average for the right ear is 53dB based on the above private and VA examination reports dated since April 2011.  The speech recognition score was 80 percent based on the November 2014 VA examination report, which is the only examination known to use the Maryland CNC word list.  See 38 C.F.R. § 4.25.  The highest puretone threshold average for the left ear was 50dB based on the above examination reports.  The speech recognition score was 90 percent based on the November 2014 VA examination report, as the VA examination was the only examination one known to use the Maryland CNC word list.  See id.  Applying these values to Table VI yields designations of IV for the right ear and II for the left ear.  See id.  The point where designations IV and II intersect on Table VII yields a noncompensable rating.  Id.  

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2014), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not 

be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Here, the Veteran's puretone thresholds do not exhibit either of the above patterns of hearing impairment: they were not 55dB or more at each specified frequency in any one audiogram, or both 30dB or less at 1000 Hertz and 70dB or more at 2000 Hertz in any one audiogram.  Accordingly, the provisions of § 4.86 do not apply. 

The Board has considered the functional impairment caused by the Veteran's hearing loss disability and determined that it does not meet the criteria for a compensable rating, but rather more nearly contemplates the criteria for a noncompensable rating.  According to the November 2014 VA examination report, the Veteran related that his hearing loss makes him feel inadequate.  He further stated that he sometimes misunderstands instructions at work due to his impaired hearing and does the task incorrectly as a result, which he found "frustrating."  The occupational challenges associated with the Veteran's hearing loss, as described by him, are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities, including the impact on employment and occupational functioning.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  The Board sincerely empathizes with the Veteran's feelings of inadequacy.  However, it cannot assign a higher rating under the schedular criteria absent evidence of additional disability.  That the Veteran may feel inadequate and find it frustrating that he sometimes completes work tasks incorrectly because he misunderstandings instructions does not by itself show decreased earning capacity.  The fact that his hearing loss has not met the criteria for a compensable rating weighs against a finding that he has additional occupational impairment.  As will be discussed below, the Board also finds that the Veteran's hearing loss and reported functional impairment do not present such an exceptional or unusual disability picture that the schedular criteria are not adequate to evaluate it.  Accordingly, the Veteran's functional impairment does not establish entitlement to a higher rating absent audiometric and speech discrimination scores that satisfy or more nearly approximate the schedular criteria for a compensable rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

As shown above, the evidence shows that the Veteran's hearing loss has not met or more nearly approximated the criteria for a compensable rating at any point during the pendency of this claim.  Thus, staged ratings are not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126. 

As there is no evidence or assertion of unemployability related to the Veteran's hearing loss during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran stated that he sometimes completes tasks incorrectly because he misunderstands instructions due to difficulty hearing them.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Thus, "[c]oordination of rating with impairment of function will . . . be expected in all instances."  38 C.F.R. § 4.21 (2014).  

Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of disability is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, the Veteran's difficulty hearing, and the consequences that may flow from it such as misunderstanding instructions, is the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  That the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral, as explained above.  

With regard to the Veteran's feelings of inadequacy, there must be evidence of functional impairment or disability associated with such feelings as a necessary condition for finding that the Veteran's hearing loss presents an exceptional or unusual disability picture.  There is no such evidence of record.  Moreover, the evidence does not show that there is marked interference with employment due to the feelings of inadequacy or other related factors.  See 38 C.F.R. § 3.321(b).  Finally, the Board also notes that no VA examiner or treating clinician has otherwise indicated that the Veteran's hearing loss disability is exceptional or unusual.  

In short, there are no manifestations of the Veteran's hearing loss not contemplated or accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Alternatively, such factors have not been alleged or shown.  Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's hearing loss is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


